BOYER, Judge,
dissents.
In his briefs and during oral argument before this Court appellant argued that Wait v. Florida Power & Light Co., 353 So.2d 1265 (Fla. 1st DCA 1978) and Duval County School Board v. PERC, 346 So.2d 1087 (Fla. 1st DCA 1977) are incorrect and that we should recede therefrom. I disagree that they are incorrect, but I agree that in order to hold here as urged by appellant we must recede from the holdings of those cases. In my view the learned trial judge properly construed and relied upon prior recent opinions of this court. In deference to the time honored rule of stare decisis I would affirm.